Citation Nr: 0030550	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-21 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from May 
1973 to May 1993.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1996 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which, in part, denied the appellant's claim of entitlement 
to service connection for an acquired neuropsychiatric 
disorder, including adjustment disorder, anxiety reaction, 
and major depression.  Subsequently, in a decision dated 
November 3, 1999, the Board denied this claim.  

The appellant appealed the Board's November 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  After a Joint Motion for Remand was 
submitted to the Court, an April 2000 Order of the Court 
vacated the November 1999 Board decision and remanded the 
case to the Board for readjudication.


REMAND

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service-
connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Furthermore, the Court has held that when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that service connection for a lumbar 
spine disability has been granted and that judicial 
interpretation of the matter of secondary service connection 
as embodied in 38 C.F.R. § 3.310 requires consideration of 
whether or not a service-connected disability either causes 
or aggravates another condition.  See Allen v. Brown, id.

In the March 1998 informal hearing presentation, the 
appellant's representative asked that the appellant's claim 
for service connection for a psychiatric disorder be 
considered on both a secondary and a direct basis.  There is 
no indication in the evidence of record of how much, if any, 
of the appellant's overall psychiatric symptomatology is due 
to his low back disorder as opposed to his other chronic 
medical or psychiatric problems.  Consideration of these 
factors is not reflected in the VA psychiatric examinations 
or in the adjudication of the claim to this point.

In order to ensure compliance with due process requirements, 
this case is REMANDED for the following development:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided him with relevant evaluation or 
treatment since service for his 
psychiatric disability.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

2.  The RO should also attempt to secure 
copies of all post-service military 
retiree and/or VA medical records 
pertaining to the appellant, to the 
extent not already on file.  The 
appellant should identify the military 
and/or VA facilities from which he has 
received treatment since 1993.

3.  The RO should then schedule the 
appellant for a VA psychiatric 
examination in order to obtain an 
evaluation of the etiology, nature and 
extent of any psychiatric disorder found.  
The examiner should review the 
appellant's claims file in conjunction 
with the examination.  The examiner 
should consider the information in the 
claims file and the data obtained from 
the examination to provide an opinion as 
to the diagnosis and etiology of any 
psychiatric disorder found.  All 
necessary tests and studies, such as 
psychological assessment tests, should be 
conducted.

The examiner should integrate the 
previous psychiatric findings and 
diagnoses with the current findings to 
obtain a true picture of the nature of 
the appellant's psychiatric status.  If 
there are different psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  The psychiatrist should also 
offer an opinion as to the onset date of 
each of the appellant's psychiatric 
condition(s), if any.  In particular, the 
examining psychiatrist should offer an 
opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The examiner should identify all 
psychiatric conditions which have been 
present and distinguish conditions which 
are acquired from conditions which are of 
developmental or congenital origin, if 
any.  If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether it is at 
least as likely as not that they are 
proximately due to service or to a 
service-connected disability, namely the 
low back disorder.

If the examiner finds that a psychiatric 
disorder is etiologically related to 
service or to a service-connected 
disability, to the extent possible, the 
psychiatrist should indicate the degree 
of impairment due to any psychiatric 
disorder found to be related to service 
or to a service-connected disability, as 
opposed to that due to other psychiatric 
disorders, personality defects, and/or 
non-service-connected physical 
disabilities.

4.  After completion of the above, the RO 
should again adjudicate the appellant's 
psychiatric claim on the basis of all the 
evidence of record and with application 
of all appropriate legal theories.  The 
RO should also specifically discuss Allen 
v. Brown, supra.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


